FILED
                              NOT FOR PUBLICATION                           OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTONIO FRANCISCO PABLO, et al.,                  No. 10-70451

               Petitioners,                       Agency Nos. A076-861-484
                                                              A078-368-597
  v.                                                          A078-368-598
                                                              A078-368-599
ERIC H. HOLDER Jr., Attorney General,                         A099-360-720

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Antonio Francisco Pablo and his four sons, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying

Francisco Pablo’s application for asylum, withholding of removal, and relief under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence factual findings and review de novo

legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009).

We dismiss in part and deny in part the petition for review.

         We dismiss Francisco Pablo’s contention that the IJ incorrectly characterized

the reason he is afraid to return to Guatemala because this argument was not

exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

         Francisco Pablo does not argue that he suffered past persecution, but instead

that he will be persecuted in Guatemala in the future. Substantial evidence

supports the agency’s finding that Francisco Pablo failed to establish an objective,

well-founded fear of future persecution on account of a protected ground. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (no objective future fear

where petitioner submitted no specific evidence to support her fear that the

Communist party would regain power in the Ukraine and kill her). Substantial

evidence also supports the IJ’s denial of relief because Francisco Pablo remained

unharmed in Guatemala after he was discharged from the Civil Patrol. See Castillo

v. INS, 951 F.2d 1117, 1122 (9th Cir. 1991) (concluding that petitioner failed to

establish a well-founded fear where he remained in Nicaragua for five years


                                            2                                   10-70451
without incident after being subject to government interrogation on four separate

occasions). Accordingly, Francisco Pablo’s asylum claim fails.

      Francisco Pablo did not challenge the agency’s findings regarding

withholding of removal or CAT relief. See Rizk v. Holder, 629 F.3d 1083, 1091

n.3 (9th Cir. 2011) (holding that petitioner waived withholding of removal and

CAT claims when he failed to raise them in his brief). Accordingly, we deny the

petition as to these claims.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   10-70451